Not for Publication in West's Federal Reporter


          United States Court of Appeals
                       For the First Circuit

No. 07-1498

                           ALEXANDER GOSAL,

                               Petitioner,

                                     v.

                MICHAEL MUKASEY, ATTORNEY GENERAL,

                               Respondent.


                ON PETITION FOR REVIEW OF AN ORDER

                OF THE BOARD OF IMMIGRATION APPEALS


                                  Before

                         Boudin, Chief Judge,

              Selya and Stahl, Senior Circuit Judges.


     Wei Jia and Law Office of Wei Jia on brief for petitioner.
     Colette J. Winston, Office of Immigration Litigation, Civil
Division, Department of Justice, Peter D. Keisler, Assistant
Attorney General, Civil Division, and David V. Bernal, Assistant
Director, Office of Immigration Litigation, on brief for
respondent.


                           November 30, 2007
            Per Curiam.       Alexander Gosal, a national of Indonesia,

entered the United States in March 1997; he was authorized to

remain in the country as a visitor for six months.                Gosal neither

left the country as required nor obtained permission to stay

longer, and on April 24, 2003, the Department of Homeland Security

instituted    removal      proceedings   against   him.     See    8   U.S.C.   §

1227(a)(1)(B) (2000).

            Gosal conceded the factual allegations but sought asylum

or withholding of removal.         As a practicing Christian, he argued

that   he   would   face    persecution    from    the   Muslim    majority     in

Indonesia.    He cited one personal incident during which, upon his

return from church, a group of men asked him for money; tried to

take his bible; and hit him in the face.             He also testified that

his siblings who remained in Indonesia were constantly fearful

about openly practicing Christianity due to bomb threats against

churches.

            On October 26, 2005, Gosal presented evidence before an

immigration judge, who denied relief: Gosal's asylum application

was untimely, 8 U.S.C. § 1158(a)(2)(B), and the delay was not

excusable, id. § 1158(a)(2)(C); his withholding of removal claim

was rejected because he had not established that persecution was

likely were he removed to Indonesia, id. § 1231(b)(3).                        The

immigration judge found that the danger did not rise to the




                                     -2-
requisite   level,   and   that   the    thugs    who    had    assaulted      Gosal

"principally wanted money."

            On appeal, the Board of Immigration Appeals agreed with

the immigration judge on all counts.           Gosal did not seek review of

that   order,   instead    filing       with   the      Board    a    motion     for

reconsideration, asserting that the testimony about his siblings'

anxiety had not been considered.          The Board denied the motion on

February 28, 2007. Fears aside, the siblings remained in Indonesia

and practiced their religion unharmed--and, according to the Board,

that fact outweighed any testimony not cited in its original order.

            Gosal timely petitioned for review of the Board's denial

of his reconsideration motion but of nothing else.                   Therefore, we

review only that decision, not the initial denial of the relief he

sought; the two orders are independent and we have jurisdiction

only over those that are appealed.         Ven v. Ashcroft, 386 F.3d 357,

359 (1st Cir. 2004).

            A motion for reconsideration must identify "the errors of

fact or law in the prior Board decision."            8 C.F.R. § 1003.2(b)(1).

Gosal did not specify any such errors.           He did claim that a portion

of his testimony had been ignored, but as the Board subsequently

made clear, the testimony had not been overlooked--it simply had

not affected the result.

            That explanation--and the denial that it supported--were

not irrational and did not rest on forbidden grounds; the Board did


                                    -3-
not abuse its discretion.   Ven, 386 F.3d at 360.   On the contrary,

the denial was entirely reasonable and well explained.

          Gosal objects that the Board, in considering his motion,

required that he rebut its original decision.       But his argument

rests on a misunderstanding of the Board's decision in Matter of

Cerna, 20 I. & N. Dec. 399 (BIA 1991).   What the Board meant in the

passage Gosal cites, id. at 402, is that it will revisit its

decision afresh, on the original record, if an error is shown to

flaw its initial order.   But to obtain reconsideration, the movant

must still demonstrate that the original decision "was defective in

some regard."   Id.   Here, Gosal did not do so.

          The petition for review is denied.




                                 -4-